Case 1:19-cv-02501-WJM-SKC Document 1 Filed 09/03/19 USDC Colorado Page 1 of 11




                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLORADO

  Civil Action No.

  JEREMY TRUJILLO,


                     Plaintiff,
              v.

  WALMART INC.,


                       Defendant.


                                  COMPLAINT AND JURY DEMAND


         Plaintiff, Jeremy Trujillo, by and through his attorneys, HKM Employment Attorneys,

  LLP, for his Complaint & Jury Demand against Walmart Inc. (“Defendant” or the “Company”)

  states and alleges as follows:

                                    PRELIMINARY STATEMENT

         1.        This is an employment discrimination case arising from Defendant’s failure to

  accommodate, discrimination toward and wrongful termination of Plaintiff because of his amputee

  status, in violation of the Americans with Disabilities Act (“ADA”).    Put simply, Defendant

  terminated Plaintiff because he was a recent amputee that requested and used the accommodation

  of occasional time off work for medical challenges related to adjusting to his new prosthetic.

  Plaintiff’s approved absences during a three-month period were changed to unexcused absences

  and used to justify Defendant’s discriminatory and/or retaliatory termination of Plaintiff’s

  employment on September 23, 2018.
Case 1:19-cv-02501-WJM-SKC Document 1 Filed 09/03/19 USDC Colorado Page 2 of 11




                                               PARTIES

         2.      At all times relevant to this Complaint, Plaintiff is and was a resident of Colorado.

         3.      Defendant Walmart Inc. is a Delaware corporation with a principal street address

  located at 708 SW 8th Street, Bentonville, Arkansas 72716.

                                   JURISDICTION AND VENUE

         4.      Plaintiff incorporates by reference the above paragraphs as though set forth

  separately and fully herein.

         5.      This Court has original jurisdiction over Plaintiff’s federal claims pursuant to 28

  U.S.C. § 1331 and based on diversity of citizenship under 28 U.S.C. § 1332.

         6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the

  employment practices and other conduct alleged to be unlawful occurred in this District.

                 ADMINISTRATIVE REMEDIES HAVE BEEN EXHAUSTED

         7.      Plaintiff incorporates by reference the above paragraphs as though set forth fully

  and separately herein.

         8.      Plaintiff filed his Charge of Discrimination Number 32A-2019-00104 and

  FE2019807284 with the Equal Employment Opportunity Commission (“EEOC”) and the

  Colorado Civil Rights Division (“CCRD”), respectively, for disability discrimination and

  retaliation on November 5, 2018. Plaintiff was issued a Notice of Right to Sue with respect to the

  above Charge Numbers and Plaintiff has filed the present action within ninety (90) days of receipt

  of same.

         9.      Plaintiff has met all administrative prerequisites prior to filing this action.
Case 1:19-cv-02501-WJM-SKC Document 1 Filed 09/03/19 USDC Colorado Page 3 of 11




                                   FACTUAL ALLEGATIONS

         10.     Plaintiff incorporates by reference the above paragraphs as though set forth fully

  and separately herein.

         11.     Plaintiff, as an amputee, is an individual with a disability which, without

  ameliorative devices, substantially limits one or more major life activity, including standing and

  walking.

         12.     Plaintiff began working for Defendant on or about February 16, 2005, as a Cashier

  at Walmart’s Store Number 1308 in Littleton, Colorado. Plaintiff resigned from his employment

  on April 16, 2014 and was rehired as a Produce Sales Associate on August 11, 2016 at Store

  Number 3048 in Denver, Colorado. Plaintiff was terminated from his employment on August 16,

  2016 because he was not available for work. Plaintiff was rehired at Store Number 1308 in

  Littleton, Colorado on September 27, 2017 as a Sales Associate.

         13.     In or around November 2017, Plaintiff began suffering from an ultimately

  irreversible staph infection of his foot. Plaintiff accordingly requested and was approved the

  reasonable accommodation of leave related to same. After various unsuccessful therapeutic and

  surgical treatments, Plaintiff had little choice other than below-the-knee amputation in January

  2018. Plaintiff was fitted for a prosthetic device in March 2018 and released to return to work

  without restrictions on April 22, 2018.

         14.     When Plaintiff returned to work, his supervisor, Vanessa Towner, asked Plaintiff

  if he was able to walk and perform his job duties with his new prosthetic. Plaintiff replied in the

  affirmative.

         15.     After a few weeks of working while using his new prosthetic, Plaintiff’s started
Case 1:19-cv-02501-WJM-SKC Document 1 Filed 09/03/19 USDC Colorado Page 4 of 11




  experiencing leg swelling and discomfort. Plaintiff’s doctor advised him that this was to be

  expected, but that he would work less hours or take occasional days off when the discomfort

  became intolerable, particularly during his rehabilitation phase.

         16.     Plaintiff asked Ms. Towner for the reasonable accommodation of time off work as

  needed to adjust to his new prosthetic.

         17.     Ms. Towner was cooperative and told Plaintiff that it would be fine for him to work

  less hours and take time off as needed for issues associated with his new prosthetic or attend

  doctor’s appointments.

         18.     At no time did Ms. Towner ask Plaintiff to fill out paperwork or provide medical

  documentation regarding his requested accommodation.

         19.     Plaintiff also told Ms. Towner that he could work using a wheelchair if his new

  prosthetic ever caused him to miss too much work. Ms. Towner never followed up with respect

  to Plaintiff’s suggestion that he could use a wheelchair to work on a periodic basis.

         20.     At no time prior to Plaintiff’s termination did anyone working for Defendant tell

  Plaintiff that his requests for occasional time off work related to his new prosthetic had become an

  undue burden for Defendant.

         21.     Plaintiff   accordingly    periodically   requested   and   used    the   reasonable

  accommodation of occasional time off work related to challenges with his new prosthetic.

         22.     During Plaintiff’s employment, Plaintiff could access his attendance record using

  Defendant’s tracking system to make sure that his use of time off work related to his prosthetic

  was classified as approved. When Plaintiff requested to leave work early due to aggravated

  symptoms related to his new prosthetic, or when he requested the day off due to his prosthetic or
Case 1:19-cv-02501-WJM-SKC Document 1 Filed 09/03/19 USDC Colorado Page 5 of 11




  a doctor’s appointment, Defendant’s tracking system would often first classify his approved time

  off as an unexcused absence. Upon information and belief, Ms. Towner would then routinely

  reverse the classification from unexcused to excused when she reviewed the attendance records.

         23.      Throughout his employment with Defendant, Plaintiff routinely accessed his

  attendance record to ensure that any time off he had taken related to his prosthetic was classified

  correctly as being approved.

         24.     In July 2018, Plaintiff also contacted Defendant’s third-party benefits provider,

  Sedgwick, to request intermittent FMLA leave due to symptoms related to his new prosthetic.

         25.     On July 25, 2018, Plaintiff was denied FMLA leave because he had not been an

  employee for a full year.

         26.     Plaintiff continued to have periodic issues related to adapting to his new prosthetic.

  For example, in August 2018, Plaintiff requested and received permission to leave work early

  when his prosthetic fell off completely at work. In September 2018, Plaintiff additionally

  requested time off work for soreness and swelling that resulted in a visit to the emergency

  department where he was treated for skin sloughing from the prosthetic device.

         27.     Throughout this time period, Plaintiff was never warned or given any feedback that

  his approved absences related to his prosthetic were considered a performance issue; or that the

  modest scheduling accommodations he was requesting and using were an undue burden.

         28.     Around mid-September 2018, Defendant terminated several employees at

  Plaintiff’s store for having too many absences. Upon information and belief, Defendant allows up

  to nine unexcused absences during any rolling six-month period.

         29.     On September 23, 2018, Plaintiff went to the personnel office to check his
Case 1:19-cv-02501-WJM-SKC Document 1 Filed 09/03/19 USDC Colorado Page 6 of 11




  attendance record and noticed that absences that were previously classified as excused were

  suddenly classified as unexcused.

         30.     Later that afternoon, an assistant manager of Defendant’s asked Plaintiff to come

  to a meeting with Ms. Towner. Ms. Towner explained that, due to Plaintiff’s accrual of 14

  purportedly unexcused absences, Plaintiff was being terminated.

         31.     Ms. Towner also told Plaintiff that he had not been on the initial list of terminations

  due to attendance until Defendant’s Personnel Manager at the store location had changed at least

  seven of his excused absences to unexcused absences.

         32.     Defendant’s Personnel Manager, Wanda (last name unknown), knew about

  Plaintiff’s status as an amputee, and further knew about Plaintiff’s requests for and use of

  accommodations related to his prosthetic.

         33.     Ms. Towner also expressed surprise because she said Plaintiff had not been a

  problematic employee. Ms. Towner encouraged Plaintiff to reapply in six months.

         34.     Another Assistant Manager of Defendant’s, Naraj (last name unknown), also

  expressed surprise, stating that Plaintiff was a good employee and that he did not agree with

  Plaintiff’s termination.

         35.     According to Exhibit 11 of Defendant’s Position Statement submitted to the

  Colorado Civil Rights Division, seven of Plaintiff’s purportedly unauthorized absences from work

  were classified as “Leave of absence denied – unauthorized.” Upon information and belief, each

  absence classified as “Leave of absence denied – unauthorized” were previously classified as

  excused until the week of Plaintiff’s sudden termination.

         36.     If Defendant had not retroactively changed Plaintiff’s seven previously-excused
Case 1:19-cv-02501-WJM-SKC Document 1 Filed 09/03/19 USDC Colorado Page 7 of 11




  absences to the classification, “Leave of absence denied – unauthorized”, Plaintiff would not have

  had accrued enough absences to justify Defendant’s termination of his employment pursuant to its

  own policy, which allows up to nine unexcused absences during any six-month period.

                                FIRST CLAIM FOR RELIEF
   (Disability Discrimination and Failure to Accommodate in Violation of Section 102(a) and
  (b)(5)(A) of the Americans with Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12112(a)
                                         and (b)(5)(A))

         37.      Plaintiff incorporates by reference the above paragraphs as though set forth fully

  and separately herein.

         38.      Plaintiff is a disabled person within the meaning of the ADA.

         39.      Plaintiff’s amputee status is a physical impairment which, without ameliorative

  devices such as his prosthetic and a wheelchair, substantially limits one or more major life

  activities as compared to the general population.        For example, Plaintiff’s amputee status

  substantially limits Plaintiff’s ability to stand and walk as compared to the general population.

         40.      Though Plaintiff suffered from a disabling medical condition at the time of his

  termination, Plaintiff was qualified for his job and capable of performing the essential functions

  of his position with or without reasonable accommodations.

         41.      At the time of Plaintiff’s termination, Plaintiff was also regarded as being disabled

  by Defendant.

         42.      Since at least September 23, 2018, if not earlier, Defendant discriminated against

  Plaintiff because of his disability by denying Plaintiff reasonable accommodation and failing to

  engage in an interactive process calculated to develop a reasonable accommodation for Plaintiff

  prior to terminating his employment. Such reasonable accommodation would have permitted

  Plaintiff to perform the essential functions of his position and would not have worked any undue
Case 1:19-cv-02501-WJM-SKC Document 1 Filed 09/03/19 USDC Colorado Page 8 of 11




  hardship on Defendant.

         43.     For instance, Plaintiff requested the accommodation of being allowed occasional

  time off from work while adjusting to his new prosthetic or to attend medical appointments.

         44.     Defendant effectively denied Plaintiff’s request of being allowed occasional time

  off from work by retroactively classifying Plaintiff’s use of time off work related to his prosthetic

  as unexcused absences and terminating his employment for requesting and/or using an

  accommodation approved by Plaintiff’s supervisor.

         45.     Allowing Plaintiff occasional time off work while adjusting to his new prosthetic

  would not have caused an undue hardship on Defendant.

         46.     On or about September 23, 2018, Defendant further discriminated against Plaintiff

  because of his actual and/or perceived disability by terminating Plaintiff’s employment, in

  violation of the ADA.

         47.     The effect of Defendant’s discriminatory practices has been to deprive Plaintiff of

  equal employment opportunities and otherwise adversely affect his status as an employee because

  of his actual and/or perceived disability, and/or Defendant’s denial of Plaintiff’s request for

  reasonable accommodation of his actual and/or perceived disability.

         48.     Defendant’s above-described conduct was intentional.

         49.     Defendant’s above-described conduct was done with malice or reckless

  indifference to Plaintiff’s federally-protected rights.

         50.     As a direct and proximate result of Defendant’s above-described actions, Plaintiff

  has suffered damages, including lost wages and benefits, emotional pain and suffering,

  embarrassment, and inconvenience; and he is entitled to such general and special damages,
Case 1:19-cv-02501-WJM-SKC Document 1 Filed 09/03/19 USDC Colorado Page 9 of 11




  economic damages, punitive damages, and attorneys’ fees and costs as permitted by law.

                                   SECOND CLAIM FOR RELIEF
               (Retaliation in Violation of the ADA, as amended, 42 U.S.C. § 12203(a))

         51.       Plaintiff incorporates by reference the above paragraphs as though set forth fully

  and separately herein.

         52.       Since at least May 29, 2018, Plaintiff made requests for reasonable

  accommodations related to his actual and/or perceived disability. In making these requests,

  Plaintiff was engaging in activity protected under the ADA.

         53.       Defendant retaliated against Plaintiff after he engaged in the above-described

  protected activity.

         54.       Plaintiff further used an accommodation related to his disabling medical condition

  during his employment with Defendant. Specifically, Plaintiff requested and was approved to go

  home early or take occasional time off work related to challenges adjusting to his new prosthetic

  on or about the following days: May 29, 2018; June 19, 2018; June 20, 2018; June 27, 2018; July

  3, 2018; July 8, 2018; July 9, 2018; July 11, 2018; July 25, 2018; July 29, 2018; July 30, 2018;

  August 7, 2018; August 14, 2018; August 20, 2018; August 28, 2018; August 29, 2018; September

  4, 2018; and September 21, 2018. In using the approved accommodation of being allowed to leave

  work early or take occasional time off work related to challenges adjusting to his new prosthetic,

  Plaintiff was engaging in activity protected by the ADA.

         55.       Defendant retaliated against Plaintiff after he engaged in the above-described

  protected activity.

         56.       More specifically, Defendant retroactively classified the following previously

  authorized time off work related to Plaintiff’s prosthetic as unexcused absences to justify
Case 1:19-cv-02501-WJM-SKC Document 1 Filed 09/03/19 USDC Colorado Page 10 of 11




   Plaintiff’s retaliatory termination: June 20, 2018; June 27, 2018; July 3, 2018; July 29, 2018; July

   30, 2018; August 29, 2018; and September 4, 2018. Plaintiff accordingly suffered one or more

   materially adverse job consequences intentionally imposed by Defendant, including refusing to

   accommodate Plaintiff; refusing to engage in an interactive process with Plaintiff concerning his

   requested accommodation; and terminating Plaintiff’s employment. These consequences are of

   the type that would tend to discourage similarly situated employees from requesting and/or using

   accommodations related to a protected medical condition.

          57.     A causal connection exists between Plaintiff’s protected activities and Defendant’s

   materially adverse actions, i.e., Defendant refused to accommodate and refused to engage in the

   interactive process with Plaintiff and terminated his employment because he used and/or requested

   reasonable accommodations related to his disabling medical condition.

          58.     Defendant’s above-described conduct was intentional.

          59.     Defendant’s above-described conduct was done with malice or with reckless

   indifference to Plaintiff’s federally-protected rights.

          60.     As a direct and proximate result of Defendant’s above-described actions, Plaintiff

   has suffered damages, including lost wages and benefits, emotional pain and suffering,

   embarrassment, and inconvenience, and he is entitled to such general and special damages,

   economic damages, punitive damages and attorneys’ fees and costs as permitted by law.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor

   against Defendant and order the following relief as allowed by law:

          A.      Compensatory damages, including but not limited to those for past and future
Case 1:19-cv-02501-WJM-SKC Document 1 Filed 09/03/19 USDC Colorado Page 11 of 11




   pecuniary and non-pecuniary losses, garden-variety emotional distress, pain, inconvenience,

   mental anguish, and loss of enjoyment of life;

          B.      Punitive damages for all claims as allowed by law;

          C.      Attorneys’ fees and costs of this action;

          D.      Pre-judgment and post-judgment interest at the highest lawful rate; and

          E.      Such further relief as the Court deems just and proper.

                                        JURY TRIAL DEMAND

          Plaintiff requests a trial by jury on all issues so triable.



          Respectfully submitted this 3rd day of September 2019.



                                             HKM EMPLOYMENT ATTORNEYS LLP


                                             By: s/ Shelby Woods
                                                 Claire E. Hunter (39504)
                                                 Shelby Woods (48606)
                                                 HKM Employment Attorneys LLP
                                                 730 17th Street, Suite 750
                                                 Denver, Colorado 80202
                                                 chunter@hkm.com
                                                 swoods@hkm.com
                                                 Attorneys for Plaintiff Jeremy Trujillo
